Mr. Presiding Justice Graves delivered the opinion of the court. 3. Bills and notes, § 100*—essentials to negotiability. In order that an instrument shall be negotiable it must amount to an independent promise to pay at all events, at a certain time, to a definite person, a definite amount without condition. 4. Bills and notes, § 129*—sufficiency of indorsement to transfer negotiable instrument. An assignment of a negotiable instrument by a written indorsement of the agents of the owner without signing as agents of the owner, held not to transfer title. 5. Appeal and ebbor, § 969*—when certificate of stock not presented for review. A certificate of stock cannot be considered on review where it was not introduced in evidence or in some way preserved in the record. 6. Contracts, § 358*—when affidavit of merits insufficient to put in issue execution of instrument. An affidavit of merits stating that “said alleged contract was never fully executed’’ because a certain payment was not made, held not to put in issue the execution of the contract.